DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 12 February 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 16 November 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-25, 27-29, 31, 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. US 4,695,472 in view of Kniep et al. US 2014/0017760.
Regarding claim 16, 24, 25, 27, 28, 29, 34, 35, 37 Dunn teaches a method and apparatus for extending the shelf life of fluid food product wherein fluid foodstuffs such as dairy products, fruit juice, liquid egg, etc. (abstract) wherein the liquid product is heated to a predetermined temperature of at least about 45⁰C before introduction to the electrode treatment chamber by resistive heating using a pulsed electric field (col. 6, lines 10-30; col. 10, lines 29-70). Dunn further teaches, “In accordance with the present methods, all of the fluid foodstuff is subjected to 

Thus, one would have been motivated to modify the invention of Dunn by aggregating the microorganisms and separating the aggregation of organisms from the aqueous suspensions since the process allows for a more efficient extraction process and allows for one to use the microorganisms in other products, as taught by Kniep. Given Kniep’s teaching, one would have been motivated to produce an optimal electrical field for aggregating microorganisms without lysing or disrupting the cell membranes and without causing damage to the selected/sensitive 
 Regarding claims 17, 18, 21, 22, 23, and 36, claim 16 is applied as stated above. Dunn teaches wherein the fluid foodstuff is dairy products (milk), natural fruit juice, and fluid egg products (col. 1, lines 5-10). Said products would fall within the claimed pH ranges. 
Regarding claims 19 and 20, claim 16 is applied as stated above. As stated by the present specification (page 11, line 30), juice and milk have an electrical conductivity within the claimed range, thus, the products of Dunn are expected to meet the present limitations. 
Regarding claim 31, claim 16 is applied as stated above. Dunn further teaches wherein the product is cooled immediately after flowing through the apparatus (Col. 5, lines 60-65).

Claim 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. US 4,695,472 in view of Kniep et al. US 2014/0017760 and in view of Knipper et al. US 5,741,539.
Regarding claims 32-33, claim 16 as stated above. Dunn teaches a pasteurization and although pre-heating is a usual first step in the pasteurization process, Dunn is silent regarding the step. Knipper teaches a process for the pasteurization of liquid eggs and states “liquid egg is then preferably preheated. Any conventional heating apparatus can be utilized to preheat liquid egg such as ovens, vats and/or steam infusion systems. In addition, electroheating cells can be used to preheat the liquid egg from refrigerated or ambient temperature up to about 140.degree. F. (about 60.degree. C.). Of course, if pasteurization will be conducted using temperatures of . 

Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. 
The rejection in view of Sato has been withdrawn and applicant’s arguments are moot. 
Kniep teaches that it is known to subject fluid to an electrical field strength in the range of 0.1 to 100,000 kV/cm (see above rejection) and would thereby lead one of ordinary skill in the art to modify the teaching of Dunn by determining the optimal electrical field through routine experimentation. Given the combination of Dunn in view of Kniep, one would have expected the result of a high level of microbial removal and thus an “inactivation conducive to a longer shelf life of the liquid product”, since the microorganisms have been removed.
With respect to Knipper, Knipper is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely pre-heating a product being treated by continually generating a pulsed electrical current, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/ERIK KASHNIKOW/            Supervisory Patent Examiner, Art Unit 1792